Case 1:19-cv-10686-KPF Document 28-3 Filed 05/08/20 Page 1 of 3




                EXHIBIT 2
          Case 1:19-cv-10686-KPF Document 28-3 Filed 05/08/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
Ryan Cosgrove and Amanda Crout,                                         :
                                                                        :
                  Plaintiffs,                                           :
                                                                        :
         v.                                                             :
                                                                        :
OREGON CHAI, INC.,                                                      :
                                                                        :
                  Defendant.                                            :   Case No.: 19 Civ. 10686
                                                                        :
----------------------------------------------------------------------- x

                                DECLARATION OF CHRIS RANKIN

I, Chris Rankin, declare under the penalty of perjury as follows:

        1.       I am a Commercial Finance Manager employed by the Kerry Group, which owns

Oregon Chai, Inc. Based on my position, I have personal knowledge of the matters herein and if

called upon to testify under oath, I could and would testify competently thereto. My business

address is 3400 Millington Road, Beloit, Wisconsin.

        2.       I was asked to provide information about sales of certain Oregon Chai products

that I understand are mentioned in the Second Amended Complaint in this lawsuit.                      The

information described below comes directly from the accounting system used by Oregon Chai.

        3.       I have collected Oregon Chai’s sales data from products delivered to New York

from 2014 to 2019 for two of Oregon Chai Products: “VANILLA DRY CHAI 6/8 CT,” which

are cases containing six retail boxes of Oregon Chai Vanilla with eight packets in each box and

“OC VANILLA - 4/8 CT,” which are cases containing four retail boxes with eight packets in

each box (together, the “Packets”).

        4.       From 2014 to 2019, Oregon Chai had total revenue of $187,483 from sales of the

Packets with deliveries in New York
Case 1:19-cv-10686-KPF Document 28-3 Filed 05/08/20 Page 3 of 3
